As filed with the Securities and Exchange Commission on December 17, 2012 Registration No. 333-179140 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM F-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BioCancell Ltd. (Exact name of registrant as specified in its charter) Israel (State or other jurisdiction of (Primary Standard Industrial Classification incorporation or organization) Code Number) Beck Science Center 8 Hartom St., Har Hotzvim Jerusalem 97775, Israel + 972-2-548-6555 (Address, including sip code, and telephone number, including area code, of registrant's principal executive offices) N/A (I.R.S. Employer Identification Number) BioCancell Therapeutics Inc. c/o Corporation Service Company 2711 Centerville Road, Suite 4000 Wilmington, DE19808 (302) 636-5400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Dr. Shachar Hadar, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. One Azrieli Center, Round Building Tel Aviv 67021, Israel Phone: +972-3-607-4444 Fax: +972-3- 607-4422 Approximate date of commencement of proposed sale to the public: Not Applicable If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x 2 EXPLANATORY NOTE/DEREGISTRATION OF UNSOLD SECURITIES This post-effective amendment relates to the following Registration Statement filed on Form F-4 (the “Registration Statement”): Registration Statement No. 333-179140, originally filed January 24, 2012. In accordance with an undertaking made by BioCancell Ltd.(the "Company") in the Registration Statement to remove from registration by means of a post-effective amendment any securities which remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to withdraw from registration the securities registered but unsold under the Registration Statement. 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Jerusalem, Israel on the 17th day of December, 2012. BIOCANCELL LTD. By: /s/ Jonathan Burgin Name: Jonathan Burgin Title: Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 17th day of December, 2012. Signature Title /s/ Jonathan Burgin Chief Executive Officer (principal executive officer) Jonathan Burgin /s/ Or Dolev Controller (principal financial and accounting officer) Or Dolev * Chairman of the Board Aharon Schwartz * Director Ruben Krupik * Director Ofer Goldberg * Director Abraham Hochberg * Director Hanoch Rappaport * Director David Schlachet * Director Orly Yarkoni /s/ Gil Milner Director Gil Milner *By: /s/ Jonathan Burgin Jonathan Burgin Attorney-in-fact Pursuant to the requirements of the Securities Act of 1933, as amended, the undersigned, the duly authorized representative in the United States of BioCancell Ltd. has signed this form on 17th day of December, 2012. BIOCANCELL THERAPEUTICS INC. By: /s/ Jonathan Burgin Name: Jonathan Burgin Title: Chief Executive Officer 4
